ACCEPTED
                                                                                                                  01-15-00147-CV




NVM
                   NESBIT T,                                                                            FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                   VASSAR &                                                                                   4/9/2015 1:58:37 PM
                                                                                                             CHRISTOPHER PRINE
                   MCCOWN , L.L.P.                                                                                         CLERK

                   a t t o r n e y s   |   c o u n s e l o r s
                                                                 15851 DALLAS PARKWAY, SUITE 800, ADDISON, TEXAS 75001
                                                                           PHONE: 972.371.2411 FAX: 972.371.2410 W EB:
                                                                                              FILED IN WWW.NVMLAW.COM
                                                                                      1st COURT     OF APPEALS
                                                                                      W RITER’S DIRECT DIAL: 972.371.2419
                                                                                          HOUSTON, TEXAS
                                                                                  W RITER’S EMAIL: PSICOTTE@NVMLAW.COM
                                                                                      4/9/2015 1:58:37 PM
                                                                                       CHRISTOPHER A. PRINE
                                              April 9, 2015                                  Clerk


 Via E-Filing
 Christopher A. Prine
 Clerk, First Court of Appeals
 First Court of Appeals
 201 Fannin Street
 Houston, Texas 77002-2066

       Re:   Case No. 01-15-00147-CV; Metropolitan Insurance and Annuity
             Company and Metropolitan Life Insurance Company v. Peachtree
             Settlement Funding, LLC; in the First Court of Appeals

 Dear Mr. Prine:
        This firm and the undersigned represent Peachtree Settlement Funding, LLC
 in the above-referenced appeal. Please forward me a copy of the Clerk’s Record
 prepared for the appeal at the address set forth above. Please contact me via
 telephone at 972-371-2419 so that I may provide you with the firm’s FedEx
 Number to cover the cost of shipping for the Clerk’s Record.
        If you have any questions or concerns please do not hesitate to give me a call
 at the phone number listed above. Thank you.


                                           Sincerely,

                                           /s/ Patrick P. Sicotte
                                           Patrick P. Sicotte
Clerk of the Court
April 9, 2015
Page 2




cc:    Via U.S. Mail and
       E-Mail
       Patrick Larkin
       The Larkin Law Firm, P.C.
       11200 Broadway, Suite 2705
       Pearland, Texas 77584

       Via U.S. Mail and
       E-Mail
       Stephen R. Harris
       Drinker Biddle & Reath LLP
       One Logan Square, Suite 200
       Philadelphia, PA 19103

       Via U.S. Mail
       S. Swain
       3303 Quarry Place Lane
       Katy, Texas 77493